DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In response to the amendment received on 01/07/2021:
applicant cancelled claim 14 and added claims 21-25
claims 1-13 and 15-25 remain pending in the application
the objection to claims 17 and 18 are withdrawn in light of the amendments to the claims
the rejection to claim 6 under 35 U.S.C. 112(b) is withdrawn in light of the amendments to the claims
all prior art grounds of rejection are withdrawn in light of the amendment to claim 1 
new grounds of rejection are presented herein
Claim Objection
Claim 25 is objected to because of the following informalities:  
It appears “Hysrous Aluminosilicate” should read “Hydrous Aluminosilicate”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, 9-13, 15-21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Benfatti et al (US 2016/0050930 A1). 
Regarding claims 1-3, BEN discloses a process of treating a plant which comprises applying an agricultural composition which comprises Si clay granules or powders 
 (see BEN teaching treatment methods of improving and/or maintaining plant health [0023, 0046, 00246] by applying a composition comprising an agriculturally acceptable carrier/diluent [0174] of Si clay granules that is attapulgite [0181, line 6])
wherein the composition is applied in an amount from about 150 pounds to about 4,000 pounds per acre (claim 1), 250 to about 2000 pounds per acre (claim 2) and 250 to about 700 pounds per acre (claim 3)
(BEN does not specify the application rate of the total composition; however BEN does disclose the granule comprises 0.5-60% active ingredient and 40-99.5% of the solid carrier/diluent silica clay [0192, 0174], and further teaches applying 1 g/hectare to 2,000 g/hectare of the active ingredient [0244]; thus the amount of the total granule composition applied is calculated in the Table below to range from 0-120 kg/ha for low application rates and 3-400 for high application rates; the total range of 0-400 kg/ha converts to 0-357 lbs/acre, thus overlapping with the claimed range; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05))

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
           Table. Application Rate of Granule Composition




and wherein said Si clay granules or powders are present in the agricultural composition in an amount from about 10% to about 90% by weight based on the amount of the composition
(as discussed above BEN teaches 40-99.5% of the solid carrier/diluent clay [0192] that is the Si clay granules of attapulgite [0181, line 6]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).

Regarding claims 4 and 9, BEN discloses the process as claimed in claims 1 and 3, respectively, wherein the composition further comprises:
an inorganic or organic salt or a mixture thereof 
(see BEN at [0171] teaching the composition comprise an agrochemically acceptable salt [0113, col. 2]; note organic or inorganic salts reads on all salts),
a fertilizer 
(see BEN at [0242] teaching the composition further comprises fertilizers)
a pH reducer 
(see BEN at [0171] teaching using citric acid which is disclosed in the instant specification at [0086] as a pH reducer), or
macronutrients 
(see BEN at [0206] teaching mixing the composition with nitrogen, potassium or phosphorus-containing fertilizers which are the three of the main plant macronutrients),
micronutrients 
(see BEN at [0208] teaching adding micronutrients to composition).

Regarding claim 5, BEN discloses the process as claimed in claim 4, wherein the said inorganic or organic salt is present and is a mineral acid, citric acid or carboxylic acid (see BEN at [0171]).
Regarding claims 6 and 10, BEN discloses the process as claimed in claim 4 and claim 9, respectively, wherein the said inorganic or organic salt is nitric acid [0171], phosphoric acid [0172], sulfuric acid [0171].

Regarding claim 7, BEN discloses the process as claimed in claim 4, wherein the pH reducer is present and is an organic acid 
(see BEN at [0171] teaching citric acid which is disclosed in the instant specification at [0086] as a pH reducer).

Regarding claim 11, BEN discloses the process as claimed in claim 1, wherein composition is applied to the ground by a band application 
(see BEN at [0036] teaching applying the formula to the soil generally which reads on the definition of broadcast application as defined in instant specification [0022]).

Regarding claims 12 and 13, BEN discloses the process as claimed in claim 1 and claim 10, wherein the composition is applied within 30 days after the ground has been fertilized 
(see BEN teaching the composition can be applied to the plant, soil or plant propagation material at various stages including before planting or while the plant is growing [0036]; BEN also discloses the composition comprises a fertilizer [0207], thus the application of the composition would result in the ground also being fertilized; therefore, BEN’s teaching makes obvious to the composition is applied within 30 days after the ground/soil is fertilized).

Regarding claims 15-17, BEN discloses the process as claimed in claims 4 and 9, wherein said Si clay granules or powders are present in the agricultural composition in an amount from about 40 to about 90% by weight based on the amount of the composition and the Si clay is Attapulgite
(as discussed above BEN teaches 40-99.5% of the solid carrier/diluent clay [0192] that is the Si clay granules of attapulgite [0181, line 6]).

Regarding claim 18, BEN teaches the process as claimed in claim 1, wherein the plant is grass crops, bush berries, nuts, apples, avocado [0047].

Regarding claims 19 and 20, BEN teaches the process as claimed in claim 1 and claim 16, respectively, wherein the plant is barley, maize, oats, rice, rye, sorghum, wheat, millet, sugar cane, Bermuda grass, St. Augustine grass, Zoysia grass, Kentucky bluegrass, Perennial ryegrass, pumpkin, watermelon, cabbage, broccoli, potatoes, tobacco, peppers, strawberry, blueberry, raspberry, lemons, limes, peaches, nectarines, plums, peanut, almond, apples, avocado, mangos, olives (see BEN at [0047]).

Regarding claims 21 and 24, BEN teaches a process of treating a plant which comprises applying an agricultural composition which comprises Si clay granules or powders and an inorganic or organic salt or a mixture thereof, wherein the composition is applied in an amount from about 250 pounds to about 2,000 pounds per acre and wherein said Si clay granules or powders are present in the agricultural composition in an amount from about 40% to about 60% by weight based on the amount of the composition (claim 21) and are attapulgite (claim 24)
(as discussed in the rejections of claims 1-3 above, BEN teaches 40-99.5% of the solid carrier/diluent clay [0192] that is the Si clay granules of attapulgite [0181, line 6] within a composition that is applied at rate up to 357 lbs/acre (see Table above); also see BEN at [0171] teaching the composition comprises salts of formula (I) which include organic and inorganic acids).

Regarding claims 23 and 25, BEN teaches the process as claimed in claim 21, wherein the Si clay granules or powders are montmorillonite (claim 23) or hydrous aluminosilicate (claim 25)
(see BEN disclosing the solid diluent can also be fuller’s earth which is evidenced by Prince to mostly comprise montmorillonite; Prince also discloses all clays are hydrous aluminum silicates; thus BEN’s teaching of fuller’s earth as a solid carrier/diluent in the granule composition reads on the claimed invention comprising montmorillonite or hydrous aluminosilicate)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Benfatti et al (US 2016/0050930 A) (published 02/05/2016) (referenced hereinafter as “BEN”) as applied to claim 4 above, and further in view of Wikeley et al (US 2015/0080216 Al) (referenced hereinafter as “WIK”).
Regarding claim 8, BEN teaches the process as claimed in claim 4, wherein the micronutrient is present. BEN does not disclose the specific micronutrients. However, WIK teaches a similar plant regulating composition in granule form [0002] comprising 30-99% solid carriers of aluminosilicate clays [0067-0068]. WIK also discloses a further ingredient of auxiliary micronutrients that are water soluble salts of boron, iron, manganese, magnesium, copper or zinc at present [0074-0077]. 
WIK and BEN are analogous inventions in the field of Si-containing granule compositions for treating plants. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the micronutrients of BEN to include the micronutrients as taught by WIK (and reads on the claimed limitation) in order to regulate plant growth (WIK [0072, 0078]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benfatti et al (US 2016/0050930 A) (published 02/05/2016) (referenced hereinafter as “BEN”) as applied to claim 4 above, and further in view of Matychenkov et al (US 2020/0079701 A1) (earliest priority date of 03/16/2017) (referenced hereinafter as “MAT”).
Regarding claim 22, BEN discloses the process as claimed in claim 1, but does not explicitly specify wherein there is sufficient soluble Si in the soil profile for plant availability and to maintain a leaf level Si not to be less than 0.6 %. However, as discussed in the rejection of claims 1-3 above, BEN teaches a similar agricultural composition, with the same type of silicon, applied at an overlapping rate as claimed. 
Further, see MAT disclosing the amount of Si fertilizer applied to a plant, with corresponding content of plant-available silicon, directly impacts obtaining sufficient silicon uptake in plants [0007]. Thus it is within reasonable expectation for a similar amount of sufficiently soluble Si to be available to the plant via the soil and leaf since the prior art and the claimed invention both teach the same form of silicon. Thus, where the general conditions of a claim are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum and workable ratio of components as a result of routine experimentation such that sufficient soluble Si is provided to the soil profile for plant availability and to maintain a leaf level Si not less than 0.6 %. One of ordinary skill in the art would have been motivated to do so in order to supply sufficient silicon nutrient to a plant to improve plant growth (MAT [0001]).

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive.
In response to applicant’s remarks that BEN does not disclose the claimed Si (see Remarks at pg. 9, para 4), examiner disagrees. As discussed in the rejection above, BEN teaches a granule comprising 40-50% solid carrier/diluent that is a silica clay. Although applicant further limited the concentration of Si into the amended claim 1, the value is still within the range of the prior art. Additionally, regarding the conversion of volume units (L/ha) to mass units (kg/ha) (see Remarks at pg. 7-8), it is possible to convert between the two units using density, wherein density is assumed to be that of water for a dilute solution. However, examiner notes the 0.1-10 kg/ha (see BEN at [0175]) and 1-2000 g/ha (see BEN at [0244]) applies to the compound of formula (I) and an active ingredient, respectively, both of which are individual components of a total composition (see BEN defining active ingredient at [0236]). Moreover, the granular composition of the prior 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731